Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 01/07/2022 has been entered.  Claims 1-12 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 5 is unclear because claim 5 refers to "the displayed energy barrier" of claim 2, but claim 5 depends from claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out support in the specification as originally filed for the new limitations in claim 11 of  wherein in response to the user selecting the equipment to lockout/tagout, the personal 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daino (US 2014/0283008) in view Kalous (US 2013/0214903) and Hasunuma (US 2007/0225832).
Regarding claim 1, Daino discloses the hazardous energy control system of creating, administrating, assigning, and managing on-site lockout-tagout (LOTO) 
a personal electronic device (a worker uses a computer in the form of an RFID reader 110 shown and described in the 911 Application.  The worker user uses a portable or handheld computer in the form of a smart phone or tablet computer (e.g., computer 14, 16 in fig 4, para 0050, 0086) programmed with logic shown herein, e.g., running an app with logic shown in the 911 Application and logic shown herein);
wherein the personal electronic device includes a display screen and is configured to provide a user interface for a user to select equipment to lockout/tagout (computer 14,16 includes user inputs 74 and display 76 on which a graphic user interface (GUI) can be presented and in fig 4 para 0050, for a user to request data for selected equipment (particular asset) and for worker to command the system to begin the LOTO procedure for selected equipment (particular asset), e.g., by selecting a menu item or by activating an icon or with some other computer user interface in para 0010, 0046, 0057, 0059, 0073, 0086, 0092-0093) 
wherein the personal electronic device is configured to determine, from project documents/data for the worksite, a set of energy isolation devices for the equipment (the portable computer downloads and displays data for isolation devices (isolation points) for assets in para 0086.  A user (e.g., an administrative user or full user) using administration logic 80 (FIG.5) or by the user using administration logic 80 to upload or otherwise access or point to asset data and Base server memory 22 can also have stored thereon asset template data 32, which provides suggested asset data for various kinds of assets. in 
wherein the user interface is configured to guide the user through a lockout/tagout process requiring the user isolate the energy isolation devices
(worker commands the system to begin the LOTO procedure, e.g., by selecting a menu item or by activating an icon or with some other computer user interface in para 0010], 0086, 0092.  The worker can begin the LOTO procedure by scanning a tag associated with the LOTO procedure. The smartphone or pad computer device is programmed with logic to pull up a display of the LOTO procedure including display on the electronic display of the computer device indicating identity and location of the isolation points, which can include indications, prompts and descriptions for the user (worker) to complete the procedure in par 0086-0087 including display of a map, route and/or directions to guide (direct) the worker to toward the location of equipment or isolation device (asset, isolation point) in para 0120-0122).
 Daino discloses physically locking isolation points (par 0066, 0074, 0086-0087, 0091, 0109, 01168) with the locks being padlocks (para 0074, 00127, 0170) with asset/equipment that the user enters (elevator, vehicle, crane, automobile truck, bus etc. in 
Daino discloses project documents/data related to the LOTO procedure but does not expressly disclose that the project documents/data are the one-line drawing for the worksite.
Kalous is the US publication of the US application 13/774,911 that Daino refers to as the ‘911 application to show and describe the app and safety lockout procedures.  Kalous discloses isolation/lockout using padlock or hasp that is hung on the isolation device to maintain the locked/ inoperative position making the equipment safe for entering (opening). See fig 1B, para 0004, 0028, 0031-0032, 0036, 0089, 0096, 0099.
Hasunuma discloses an analogous art isolation / lockout system (title, abstract, para 0007-0008) with isolation list of isolation devices derived from one-line drawing (single line connection diagram) in addition to or alternative to other data/diagrams (par 0018, 0049 0108).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Daino the LOTO procedure require the user hang a lock on the determined set of energy isolation devices and thereby render the selected equipment inoperable and safe to enter in view of Dian and Kalous disclosing LOTO procedure with isolation locks in the form of padlocks and Kalous providing padlocks with hasps hanging on isolation devices to maintain the 
Further regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above that the project documents/data comprise one-line drawing for the worksite in view of Hasunuma disclosing one-line drawing (single line connection diagram)  as obvious addition to or alternative to other data/diagrams for the same purpose of deriving an isolation list for LOTO.
Regarding claim 2, Daino discloses the reader/scanner reading tags to indicate proximity (par 0152, 0157), but does not specifically disclose wherein the personal electronic device determines and displays hazardous energy barriers that require a lock to permit the user to safely enter a select piece of equipment.
However, Kalous discloses wherein the portable electronic device automatically determines (Fig 6; para [0008]: portable electronic device includes a transceiver configured to use wireless communications to read the lockout-tagout devices) and displays hazardous energy barriers that require a lock to permit the user to safely enter a select piece of equipment (para [0008]: a display, and a processing circuit coupled to the transceiver and the display. The processing circuit is configured to recall a lockout-tagout procedure from memory and to cause instruction steps to be shown on the display).  Kalous discloses reading location data (par 0038-0041) and location tag data causes the reader to automatically lookup the correct procedure including list of necessary locking 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to use the determining of Kalous to retrieve and display a lockout-tagout procedure when the portable electronic device is in proximity of a hazardous energy barrier in view of Daino disclosing the reader/scanner reading tags to indicate proximity and in view of Kalous disclosing location tag data causes the reader to automatically lookup the correct procedure including list of necessary locking devices and locking or unlocking steps to comply with the process for safety.
Regarding claim 3, Daino discloses wherein the personal electronic device  requires the user to acknowledge that the user has received required training (para [0035], [0145]: training needed for each LOTO class, whether worker has received training needed for each LOTO class, HR training needed, whether worker has received HR training needed, and other personnel data 34).
Regarding claim 4, Daino further discloses wherein the personal electronic device requires the user to verify a correct position in relation to the displayed hazardous energy barriers (para [0120], [0122]: a worker activates location-based notifications; logic accepts the request, parses the request, periodically determines the current location of the worker (e.g., using WiFi signals, GPS signals, or other wireless signals), periodically compares the present location of the worker to the locations of numerous scheduled 
Regarding claim 5, Daino discloses wherein the personal electronic device verifies whether a lock hung on the displayed hazardous energy barrier is linked to a personal profile of the user (para [0127], [0128]: RFID padlocks, RFID lockouts, and RFID LOTO tags...RFID tags and other tags herein can be modified to include owner data as part of the scanned tag code.  As a different owner is assigned, the owner data portion of the tag data will be changed, e.g., written to the tag. Consequently, logic is provided that when a tag is scanned, data relating to the owner is displayed on an electronic display, e.g., textual display of the owner's name and a digital picture of the owner). 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the user interface includes a scan function to facilitate selection of the equipment by the user in view of Daino disclosing user interface in the form of scanning to identify the asset as (par 0116, 0133, 0141, 0144, 0154, 0157) and/or the worker can begin the LOTO procedure by scanning a tag associated with the LOTO procedure (par 0086) and/or Kalous disclosing reading equipment tags (0078)  to identify equipment.   Such scanning / reading is an obvious alternative to other input such as typing on keyboard. 
Regarding claim 8, Daino discloses wherein the personal electronic equipment permits a user to review information related to each lockout tagout process (para [0039], [0086]: any checklist and/or procedure the user is to follow during the event to be 
Regarding claim 9, Daino does not specifically disclose wherein the personal electronic device permits a user to review information related to different worksites. However, Kalous discloses the hazardous energy control system (para [0008}), wherein the portable electronic device  permits a user to review information related to different worksites (para [0080]: Lockout database 564 may store data for each location in which a LOTO system is implemented...for each location, piece of equipment, or other area or object, lockout database 564 may store information relating to what pieces of equipment are to be locked out using the LOTO system, the locking mechanism being used to lock out the equipment, and the user locks locking the equipment).  Kalous discloses LOTO management software for managing a plurality of LOTO locations (par 0035, 0060, 0070, 0076, 0081, 0087, 0107, 0122).

Regarding claim 10, Daino discloses wherein the personal electronic equipment permits a user to create, review, and edit a personal profile linked to the user (para [0055]: Administration logic 80 permits users to add, modify, and/or delete (depending on security permissions)...personnel data 34, security data 36, owner/site data 38, and/or other template data 40; para [0066]: personnel data 34 can include data about workers who will be locking out, tagging out, working on assets, and/or removing LOTO locks and tags from assets).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Daino (US 2014/0283008) in view Kalous (US 2013/0214903) and Hasunuma (US 2007/0225832) as applied above in view of Ayanegui (US 2015/0015234).
Regarding claim 6, Daino discloses verifying correct location/ position for LOTO and other safety procedures using RFID, barcode or other ID tag for a barrier (check/test isolation points to verify/confirm ID/location of point and de-energized/ deactivated of point) in para 0073-0078, 0087-0088, 0120-0122).  Also, see verification of correct position in the rejection applied to claim 4.  Daino does not disclose wherein the personal electronic device requires the user to verify that the user is in the correct position to conduct a Live Dead Live test because Live Dead Live test is not expressly disclosed.  
Kalous further discloses verify/confirm location for LOTO compliance and test (fig 2, para 0035, 0050-0055, 0080-0083, 0015).
Ayanegui discloses an analogous art LOTO procedure or protocol (para 0004-0005, 0039-0042) that includes a Live Dead Live test to reliably determine that the barrier (isolation point) provides isolated/ deactivated condition for compliance with 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the personal electronic device requires the user to verify that the user is in the correct position to conduct a Live Dead Live test in view of Daino and/or Kalous disclosing procedure to verify/confirm location for LOTO including check/test of de-energized / deactivated at a barrier (isolation point) and Ayanegui disclosing such a LOTO procedure with Live Dead Live test to reliably determine isolated/ deactivated condition at a barrier (isolation point) to for compliance with applicable safety regulations and requirements.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daino (US 2014/0283008) in view Kalous (US 2013/0214903) and Hasunuma (US 2007/0225832) as applied above in view of  Kennedy (US 2016/0294179).
The combination applied above does not expressly disclose wherein in response to the user selecting the equipment to lockout/tagout, the personal electronic device is configured to display: all line sources that power the selected equipment; all load sources powered by the selected equipment; and any redundant or parallel power sources that the selected equipment may share with another piece of equipment. 

Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above in response to the user selecting the equipment to lockout/tagout, the personal electronic device is configured to display: all line sources that power the selected equipment; all load sources powered by the selected equipment; and any redundant or parallel power sources that the selected equipment may share with another piece of equipment in view Daino disclosing displaying LOTO procedure on potable electronic device in response to user/worker selection (par 0086-0088) and in view Kennedy disclosing personal electronic device (tablet) displaying one-line drawing and such one-line drawings able to showing all sources and loads for proper LOTO.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Response to Arguments
Applicant's arguments filed 01/7/2022 regarding the 35 USC 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 
Applicant's arguments filed 01/7/2022 regarding the 35 USC 103 rejections have been fully considered but they are not persuasive. 

This argument is not persuasive in view of the new rejections relying on Hasunuma disclosing one-line drawing (single line connection drawing) as obvious project diagram/data to create an isolation list for LOTO.
Applicant has not presented arguments regarding the dependent claims.  The rejections of the dependent claims are proper for the reasons stated in the rejections.
New 112 rejections were necessitated by applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shokooh (US 2022/0060541)  discloses an analogous art LOTO system (para 0121-0122) with personal electronic device (mobile device/client or wearable display) displaying single line diagram (fig 8P(V) para 0064, 0097, 0097, 0103, 0121-0122) to display project information to users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/8/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683